                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


DELORES ANDERSON, as parent                       )
and next of kin of H.B., a minor,                 )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   CIVIL ACTION 18-0355-WS-N
                                                  )
SAVE-A-LOT STORES, etc.,                          )
                                                  )
       Defendant.                                 )


                      ORDER APPROVING PRO AMI SETTLEMENT
       This matter comes before the Court on the parties’ Joint Petition for Approval of Pro Ami
Settlement (doc. 19). The undersigned has carefully reviewed the Petition, the joint proposed
order of approval (doc. 24), the parties’ supporting memorandum (doc. 23), and all other aspects
of the court file deemed relevant. Additionally, the Court conducted an on-the-record fairness
hearing on June 18, 2019, in accordance with the requirements of Alabama law for a settlement
to be binding on a minor party.1 During that hearing, the Court heard from counsel for both
parties, as well as plaintiff Delores Anderson, as parent and next of kin of H.B., as to the facts
and circumstances surrounding the settlement.
       This action was brought by Delores Anderson, as parent and next of kin of H.B., her
minor daughter, against Save-A-Lot Stores d/b/a Moran Foods, LLC a/k/a Save-A-Lot Store No.


       1
                “Under Alabama law, a hearing to determine the fairness of a settlement must be
held in order for that settlement to be binding on a minor party, even where the minor is
represented by a next friend or other guardian.” Burke v. Smith, 252 F.3d 1260, 1265 (11th Cir.
2001) (citation omitted); see also McCall v. Reed, 107 F. Supp.3d 1249, 1251 (M.D. Ala. 2015)
(“a settlement involving a minor may still be binding under Alabama law, but only if a judge
holds a hearing with an extensive examination of the facts, to determine whether the settlement is
in the best interest of the minor”) (citation and internal quotation marks omitted). “Alabama law
requiring a fairness hearing in order to bind a minor to a settlement agreement is a matter of state
substantive law,” and therefore applies in proceedings such as these, where a federal court is
sitting in diversity. Burke, 252 F.3d at 1266.
385. Plaintiff’s claims arise from allegations that H.B. slipped and fell in a puddle of chocolate
milk in the aisle of a Save-A-Lot grocery store in Selma, Alabama, while she and Anderson were
shopping. The Complaint alleged that the hazard had been reported to store employees, but that
Save-A-Lot had failed to maintain its aisles and floors in a safe condition or to give adequate
warning of the dangerous condition. The Complaint further alleged that H.B. sustained bodily
injuries as a result of the slip and fall, and that she subsequently received medical treatment for
pain, discomfort and reduced capacity of movement. On that basis, plaintiff asserted claims
against Save-A-Lot on theories of negligence and wantonness.2
       Plaintiff faced significant factual, legal and practical obstacles in her efforts to impose
liability on and obtain a substantial recovery from Save-A-Lot. With respect to liability,
defendant’s evidence was that Save-A-Lot lacked prior notice of the substance on the floor, that
the condition was open and obvious, and that both Anderson and H.B. were contributorily
negligent because H.B. was “skipping” through the store at the time of the incident. Moreover,
as to damages, H.B.’s proof was modest. Indeed, the sum total of her medical treatment
consisted of a single emergency room visit two weeks after the incident, at which time she was
diagnosed with a left knee contusion and right thigh pain, and was discharged to home with
instructions to take ibuprofen as needed for five days. H.B.’s total medical expenses claimed in
relation to the slip and fall were $3,462.47. In practical terms, plaintiff faced the possibility that
litigation costs (including discovery and retention of experts) incurred in prosecuting this action
might soon dwarf any reasonably likely recovery.
       On April 9, 2019, the parties reported that they had compromised and settled this matter
in its entirety, subject to judicial approval. (Doc. 17.) The terms of the proposed settlement
include the following: (i) Save-A-Lot agreed to pay $7,500 in full and final settlement of all
claims brought by Anderson, as parent and next of kin of H.B.; and (ii) the parties agreed that
deductions from the settlement amount should be made for plaintiff’s attorney’s fees of



       2
               Plaintiff initially filed her Complaint in the Circuit Court of Dallas County,
Alabama; however, Save-A-Lot properly removed this action to federal court, predicating
subject matter jurisdiction on the diversity provisions of 28 U.S.C. § 1332. The Notice of
Removal confirmed the existence of complete diversity of citizenship between the parties (doc.
1, ¶ 3). Moreover, the Complaint on its face included a combined damages demand of $1.25
million, a sum well in excess of the requisite amount-in-controversy threshold under § 1332.


                                                  -2-
$1,687.50 and legal expenses of $483.26, with the remaining sum of $5,329.24 to be paid to
Anderson, as parent and next of kin of H.B., for the care, treatment and benefit of H.B.
       In light of the foregoing, and upon careful examination of the record facts and arguments
of counsel, it is ordered, adjudged and decreed as follows:
       1.      The proposed settlement of $7,500 is approved as fair, just, reasonable under the
               circumstances, and conservative of and in the economic best interest of the minor
               child, H.B. In that regard, the Court concurs with the assessment of counsel, as
               well as the opinion testimony of Delores Anderson, as parent and next of kin of
               H.B., that the negotiated settlement is in the child’s best interest;
       2.      Delores Anderson, as parent and next of kin of H.B., a minor, be and hereby is
               authorized to execute a receipt and release agreement in form and substance as
               approved by the parties’ counsel of record, which release shall be valid and
               binding between all parties as to its terms;
       3.      Delores Anderson, as parent and next of kin of H.B., a minor, be and hereby is
               authorized to stipulate and agree to indemnify and forever hold harmless the
               defendant, Save A-Lot Stores, d/b/a Moran Foods, LLC a/k/a Save-A-Lot Store
               No. 385, Old Republic Insurance Company, SUPERVALU, Inc. and Gallagher
               Bassett and its or their associated companies, insureds, servants, agents, adjusters,
               employees, attorneys, successors, heirs, and assigns against any and all claims,
               demands, and actions which may now or hereafter at any time be made or
               instituted against them by or on behalf of any person, corporation, or entity
               claiming any right in or to the aforesaid payment or in and to any payment or in
               and to any of the proceeds of the settlement of the claims or alleged claims
               hereinabove mentioned or not mentioned or any claims known or unknown, past,
               present, or future, including, but not limited to, claims of medical providers and
               medical insurance carriers;
       4.      As noted, Defendant has denied liability. The Court finds that there are serious
               legal and factual issues, as well as conflicting testimony concerning liability,
               giving rise to substantial, genuine issues as to whether Defendant would have
               been found liable to Plaintiff for the matters and things charged against Defendant
               in the pleadings, and specifically the damages claimed by the minor, H.B.



                                                 -3-
     Nothing contained in this Order Approving Pro Ami Settlement will operate as an
     admission or an acceptance or adjudication of liability by or upon the Defendant;
5.   To effectuate the terms of the parties’ settlement agreement, which are approved
     as reasonable, judgment is hereby entered in favor of Delores Anderson, as parent
     and next of kin of H.B., a minor, against the Defendant, Save-A-Lot Stores, d/b/a
     Moran Foods, LLC, a/k/a Save-A-Lot Store No. 385, in the amount of Seven
     Thousand Five Hundred Dollars ($7,500.00);
6.   Delores Anderson, as parent and next of kin of H.B., a minor, shall execute and
     deliver to Defendant’s attorneys a receipt and Release Agreement in form and
     substance as approved by the parties’ counsel of record. All claims against
     Defendant Save-A-Lot Stores, d/b/a Moran Foods, LLC, a/k/a Save-A-Lot Store
     No. 385, Old Republic Insurance Company, SUPERVALU, Inc., Gallagher
     Bassett Services, Inc., and all other persons, firms, corporations, insurance
     companies having any privity relationship with them, and any other persons or
     legal entities of any description which are liable, or might claim to be liable, to
     the minor Plaintiff H.B. or to her parent and next of kin, Delores Anderson, or
     parents for any injuries, damages, or things claimed in the above-styled lawsuit,
     are released and forever discharged upon payment of the settlement amount as
     described above;
7.   Delores Anderson, as parent and next of kin of H.B., a minor, shall stipulate and
     agree to indemnify and forever hold harmless the Defendant, Save-A-Lot Stores,
     d/b/a Moran Foods, LLC, a/k/a Save-A-Lot Store No. 385, Old Republic
     Insurance Company, SUPERVALU, Inc., Gallagher Bassett Services, Inc., and its
     or their associated companies, insureds, servants, agents, adjusters, employees,
     attorneys, successors, heirs and assigns against any and all claims, demands and
     actions which may now or hereafter at any time be made or instituted against
     them by or on behalf of any person, corporation or entity claiming any right in or
     to the aforesaid payment or in and to any payment or in and to any of the proceeds
     of this settlement of the claims or alleged claims herein above mentioned or not
     mentioned or any other claims known or unknown, past, present or future,




                                      -4-
      including, but not limited to, claims of medical providers and medical insurance
      carriers, including Medicaid;
8.    The agreed plaintiff’s attorney’s fees of $1,687.50 and costs of $483.26 are
      approved as reasonable, with the Court particularly noting that plaintiff’s counsel
      accepted a 50% reduction in their customary contingency fee for slip-and-fall
      cases in order to facilitate the settlement and safeguard the best interests of the
      minor child, H.B.;
9.    Defendant, Save-A-Lot Stores d/b/a Moran Foods, LLC, is directed to issue
      payment in the lump-sum amount of $7,500, payable to “Chestnut, Sanders and
      Sanders, LLC.” Plaintiff’s attorneys are directed to disburse and distribute
      payment as follows:
             a. $1,687.50 for attorney’s fees payable to Chestnut, Sanders & Sanders,
                 LLC;
             b. $483.26 for legal expenses payable to Chestnut, Sanders & Sanders,
                 LLC;
             c. The remaining sum of $5,329.24 payable to Delores Anderson, as
                 parent and next of kin of H.B., a minor. Anderson is cautioned that the
                 monies paid to her as parent and next of kin of H.B. are to be used
                 exclusively and solely for the care, treatment and benefit of H.B., a
                 minor. They may not be used for any other purpose; and
             d. No sum shall be paid to Medicaid, as Medicaid has stated that it does
                 not have a subrogation claim related to this incident;
10.   It is further ordered, adjudged and decreed that all claims, demands and causes
      of action of whatsoever type, kind or nature for any alleged acts or omissions to
      act by the Defendant which were brought in the Plaintiff’s Complaint or which
      could have been brought forth in the Plaintiff’s Complaint, arising out of the
      accident made the basis of this suit, in any fashion are hereby expressly merged in
      this Order and are wholly satisfied and discharged for this merger;
11.   It is further ordered, adjudged and decreed that this settlement should be
      marked satisfied upon the rendition of this Order, and that the Defendant and its




                                        -5-
      insurers and Gallagher Bassett Services, Inc. shall have no further liability to
      these Plaintiffs; and
12.   Because the settlement and this Order conclusively resolve all claims, issues and
      defenses joined in this action, the Clerk of Court is directed to close this file for
      administrative and statistical purposes.


DONE and ORDERED this 20th day of June, 2019.

                                      s/ WILLIAM H. STEELE
                                      UNITED STATES DISTRICT JUDGE




                                        -6-
